Citation Nr: 1522988	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  14-00 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for right ear hearing loss.  

2.  Entitlement to an increased (compensable) rating for frontal sinusitis for the period prior to January 31, 2014.  

3.  Entitlement to an increase in a 30 percent rating for frontal sinusitis for the period since January 31, 2014.  

4.  Entitlement to an increased (compensable) rating for a lumbar spine disability for the period prior to November 12, 2013.  

5.  Entitlement to an increase in a 10 percent rating for a lumbar spine disability for the period since November 12, 2013.  

6.  Entitlement to an increase in a 10 percent rating for a right knee disability.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to November 1978 and from June 1979 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted service connection and a noncompensable rating for right ear hearing loss, effective August 21, 2012.  By this decision, the RO also denied an increased (compensable) rating for frontal sinusitis (frontal sinusitis, status post maxillary sinus endoscopy); denied an increased (compensable) rating for a lumbar spine disability (degenerative joint disease of the lumbar spine); and denied an increased (compensable) rating for a right knee disability (chondromalacia of the right knee).  

An October 2013 RO decision increased the rating for the Veteran's service-connected right knee disability to 10 percent, effective August 21, 2012.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

A February 2014 RO decision increased the rating for the Veteran's service-connected frontal sinusitis from to 30 percent, effective January 31, 2014.  By this decision, the RO also increased the rating for the Veteran's service-connected lumbar spine disability to 10 percent, effective November 12, 2013.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  See AB, 6 Vet. App. at 35.  

In June 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

The decision below addresses the right ear hearing loss rating claim.  The remaining claims are all addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's right ear hearing loss is manifested by no worse than auditory acuity Level I in the right ear.  The Veteran's left ear is not service connected.  


CONCLUSION OF LAW

The criteria for an initial higher (compensable) rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard November 2012 letter satisfied the duty to notify provisions for the underlying service connection claim for right ear hearing loss.  In any case, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  At the June 2014 Board hearing, the Veteran specifically testified that he had not received any additional treatment for his right ear hearing loss.  As the Veteran has indicated that there are no additional private and/or VA treatment records related to his right ear hearing loss claim, and the issue is not reasonably raised by the record, VA does not have a further duty to assist.  See 38 C.F.R. § 3.159(c), (d).  

The Veteran was provided with VA examinations in December 2012 and January 2014.  The examinations are sufficient evidence for deciding the right ear hearing loss claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met for this claim.  

II. Analysis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. Part 4 (2014).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

The rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86, but the Veteran's test results do not meet the numerical criteria for such a rating.  In this regard, his pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are not 55 decibels or more, nor are the average pure tone thresholds 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz, in either ear.  Thus, application of 38 C.F.R. § 4.86 is not warranted, and his bilateral hearing loss is to be rated by the usual method.  

If impaired hearing is service-connected in only one ear, in order to determine the percent evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for impairment of Level I.  38 C.F.R. § 4.85(f).  In this case, the Veteran's left ear is not service connected.  Therefore his left ear will be assigned a designation of Level I.  Compensation is payable for paired disabilities even if one is not service connected, including hearing impairment, but those provisions are not met in this case.  See 38 C.F.R. § 3.383.

A December 2012 VA audiological examination report revealed pure tone thresholds, in decibels, in the Veteran's right ear, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
20
55
60

The average pure tone threshold in the Veteran's right ear was 39 decibels and the speech recognition ability, using the Maryland CNC Test, was 100 percent.  The diagnoses included sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz) and sensorineural hearing loss (in the frequency range of 6000 or higher frequencies) in the Veteran's right ear.  The examiner indicated that the Veteran's right ear hearing loss impacted his ordinary conditions of daily life, including his ability to work.  The examiner stated that the Veteran reported that he could not hear small leaks in vacuum systems, "itros" delivery, and oxygen systems.  It was noted that the Veteran also maintained that he had difficulty hearing a television and that people would have to repeat themselves when talking to him.  

A January 2014 VA audiological examination report revealed pure tone thresholds, in decibels, in the Veteran's right ear, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
20
55
55

The average pure tone threshold in the Veteran's right ear was 36 decibels and the speech recognition ability, using the Maryland CNC Test, was 100 percent.  The diagnoses included sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz) and sensorineural hearing loss (in the frequency range of 6000 or higher frequencies) in the Veteran's right ear.  The examiner indicated that the Veteran's hearing loss impacted his conditions of daily life, including his ability to work.  The examiner stated that the Veteran reported that he had trouble hearing other people when they were talking to him.  It was noted that the Veteran also stated that he had trouble at work hearing machines which made it difficult to perform his occupation effectively.  The examiner indicated that the Veteran further maintained that he had to have televisions and radios turned up to high volume in order to hear and understand the programs.  

The Veteran submitted statements and provided hearing testimony that set forth his hearing problems in a similar manner as reported to the VA examiners.

The Board notes that the December 2012 VA audiological examination showed a decibel average and speech discrimination score that correlates to auditory acuity Level I in the right ear under Table VI of 38 C.F.R. § 4.85.  Because the Veteran's left ear is not service connected, his left ear is designated with auditory acuity Level I.  Using Table VII of 38 C.F.R. § 4.85, those findings would warrant no more than a zero percent (noncompensable) rating under Diagnostic Code 6100.  

Additionally, the Board observes that the January 2014 VA audiological examination showed similar results with a decibel average and speech discrimination score that correlates to auditory acuity Level I in the right ear under Table VI of 38 C.F.R. § 4.85.  As the Veteran's left ear is not service connected, his left ear his designated with auditory acuity Level I.  Using Table VII of 38 C.F.R. § 4.85, those findings would also warrant no more than a zero percent (noncompensable) rating under Diagnostic Code 6100.  

Based on the evidence during the period of the appeal, the Veteran's hearing tests do not support findings that would warrant more than the initially assigned zero percent (noncompensable) rating.  The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected right ear hearing loss.  However, applying the rating criteria to the audiological test results does not warrant a higher (compensable) rating.  The use of hearing aids does not affect the Veteran's rating, as hearing tests are conducted without hearing aids.  38 C.F.R. § 4.85(a).  

In sum, the preponderance of the evidence is against the claim for entitlement to an initial higher (compensable) rating for right ear hearing loss; there is no doubt to be resolved; and a higher rating is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The above determinations are based upon consideration of applicable rating provisions.  VA examination reports describe the effects of the Veteran's hearing impairment on his occupation and/or daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiner at December 2012 VA audiological examination that the Veteran reported having trouble hearing small leaks in vacuum systems, "itros" delivery, and oxygen systems at work, that he also had difficulty hearing a television, and that that people would have to repeat themselves when talking to him.  Additionally, the examiner at the January 2014 VA audiological examination indicated that the Veteran reported that he had trouble at work hearing machines which made it difficult to perform his occupation effectively, that he had trouble hearing others when they were talking to him, and that he had to turn radios and televisions up to a high volume in order to hear the programs.  The effects do not show an unusual disability picture, as they are predicated on the symptoms of right ear hearing loss, such that referral to the appropriate officials for consideration of extra-schedular ratings is not warranted.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been accurately reflected by the schedular criteria.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected right ear hearing loss disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


ORDER

An initial higher (compensable) rating for right hearing loss is denied.

REMAND

The remaining issues on appeal are entitlement to an increased (compensable) rating for frontal sinusitis for the period prior to January 31, 2014; entitlement to an increase in a 30 percent rating for frontal sinusitis for the period since January 31, 2014; entitlement to an increased (compensable) rating for a lumbar spine disability for the period prior to November 12, 2013; entitlement to an increase in a 10 percent rating for a lumbar spine disability for the period since November 12, 2013; and entitlement to an increase in 10 percent rating for a right knee disability.  

At the June 2014 Board hearing, the Veteran reported that he had received treatment for his frontal sinusitis from Dr. Nicholl since August 2012.  He also reported that he had received treatment for his frontal sinusitis at the Kansas City, Missouri VA Medical Center (VAMC) and the Tulsa, Oklahoma VA Outpatient Clinic (VAOPC).  He further indicated that he had undergone surgery for his frontal sinusitis in 2007.  The Veteran also indicated that he had received treatment for his low back disability from Dr. Henderson.  The Board observes that the most recent VA treatment reports of record are dated in July 2003.  Additionally, there are no recent treatment reports of record from Dr. Nicholl and from Dr. Henderson.  

Further, the Board notes that there is a November 2013 statement of record from K. B. Trinidad, M.D., which addresses disorders including the Veteran's service-connected lumbar spine disability and right knee disability.  The Board observes, however, there are no other recent treatment reports from Dr. Trinidad of record.  

Therefore, as there may be outstanding treatment records available, including possible VA treatment records, that may be pertinent to the Veteran's remaining claims, the Board finds that an attempt should be made to obtain those records.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Additionally, as to the Veteran's claim for higher ratings for his service-connected lumbar spine disability, the Board observes that he was last afforded a VA examination in January 2014.  The diagnosis was degenerative joint disease of the lumbar spine.  The examiner indicated that the Veteran did not have radicular pain or other symptoms due to radiculopathy.  The examiner also reported that the Veteran did not have intervertebral disc syndrome.  Since that time, at the June 2014 Board hearing, the Veteran testified that he had herniated discs in his back.  He also stated that he suffered from some numbness in his right leg.  

As to the Veteran's claim for a higher rating for his right knee disability, the Board notes that he was last afforded a VA in January 2014.  The diagnosis, at that time, was chondromalacia of the right knee.  The examiner also indicated that there was no evidence or history of patellar subluxation or dislocation, and that there was no instability of the Veteran's right knee.  At the June 2014 Board hearing, the Veteran specifically indicated that he had instability in his right knee and that it had given out on him several times.  

The Board observes that in light of the Veteran's hearing testimony, the record raises a question as to the current severity of the Veteran's service-connected low back disability and right knee disability.  As such, the Board finds it necessary to remand these matters to afford him an opportunity to undergo contemporaneous VA examinations to assess the current nature, extent, and severity of those service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following actions:  

1.  After securing the necessary releases, obtain copies of the Veteran's reported treatment from Dr. Nicholl (frontal sinusitis), Dr. Henderson (lumbar spine), and Dr. Trinidad (lumbar spine and right knee), which are not already in the claims file.

2.  Obtain copies of the Veteran's VA treatment records that are not already in the claims folder relating to his reported treatment for frontal sinusitis, lumbar spine problems, and/or right knee problems, and dated since July 2003, from the Kansas City VAMC; the Tulsa VAOPC; and the Muskogee VAMC.  

3.  Ask the Veteran to identify all medical providers who have treated him for frontal sinusitis, lumbar spine problems, and right knee problems.  Obtain copies of any relevant medical records which are not already in the claim file.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected lumbar spine disability, including any associated neurological impairment.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner must identify all back orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include his pain-free range of motion.  The examiner must specifically indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  

The examiner must state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present and state whether the Veteran has bowel or bladder problems related to his lumbar spine disability.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected right knee disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right knee disability must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's right knee disability and provide diagnoses of any pathology found.  

In examining the right knee disability, the examiner must document any limitation of motion (in degrees) of the Veteran's right knee, to include providing the point at which painful motion begins.  The examiner must also indicate whether there is any guarding on motion and the degrees at which the guarding starts.  

The examiner must further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the right knee disability includes recurrent subluxation or lateral instability.  

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  The examiner must also determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


